DETAILED ACTION

This action is in response to the application filed on 9/19/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inductor being connected to the output through the load and the inductor being connected to the output that bypasses the load of claim 1 and the inductor being connected to the output through the adjustable load and the inductor being connected to the output that bypasses the adjustable load of claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1, it’s not clear how the inductor is connected to the output through the load or how the inductor is connected to the output by bypassing the load, based on the limitation “the switch is in the first state the inductor is connected to the output through the load, and wherein while the switch is in the second state a connection is established between the inductor and the output that bypasses the load”. The claim never mentions the orientation of the inductor, the output, or the load within Dependent claims 2-9 inherits the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 2, the limitation “the number” lacks proper antecedent basis.  	Further regarding claim 3, the limitations “the period of the switching” and “the number” lacks proper antecedent basis. 	Further regarding claim 4, the limitation “the number” lacks proper antecedent basis.  	Further regarding claim 7, it’s not clear as to if the limitation “the switch” is in regards to one or all of the switches in the plurality of first sub-circuits. Further, the limitation “the time” lacks proper antecedent basis.  	Further regarding claim 8, it’s not clear as to if the limitation “the switch” is in regards to one or all of the switches in the plurality of first sub-circuits. 	 	Regarding claim 10, it’s not clear how the inductor is connected to the output through the adjustable load or how the inductor is connected to the output by bypassing the adjustable load, based on the limitation “the switch is in the first state the inductor is connected to the output through the adjustable load, and wherein while the switch is in the second state a connection is established between the inductor and the output that bypasses the adjustable load”. The claim never mentions the orientation of the inductor, the output, or the adjustable load within the sub-circuit. Further it’s not clear as to if the limitations “the first switch” and “the second switch” is in regards to one or all of the Dependent claims 11-14 inherits the deficiencies of independent claim 10 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Regarding claim 15, it’s not clear as to how a user input is being received, based on the limitation “receiving a user input”. Further it’s not clear as to how many inductors and how many load sub-circuits are present based on the limitation “a respective inductor” and “a respective load sub-circuit”. Further the limitation “the programmable load” lacks proper antecedent basis. Further it’s not clear as to what is meant by the limitation “the programmable load exhibits the specified load”. 	Dependent claims 16-20 inherits the deficiencies of independent claim 15 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 16, it’s not clear as to which element the limitation “their” is in reference to.  	Further regarding claim 17, it’s not clear as to which element the limitation “one another” is in reference to.  	Further regarding claim 18, the limitations “the period of the switching” and “the number” lacks proper antecedent basis. 	Further regarding claim 19, the limitation “the number” lacks proper antecedent basis.  	Further regarding claim 20, the limitations “the load sub-circuits”, “the respective inductor” and “the resistor” lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2019/0245444) in view of Burstein et al. (US 2009/0189576). 	Regarding claim 1, as best understood, Kimura discloses (see fig. 1) a programmable load circuit, comprising: a plurality of first sub-circuits (plurality of boost converters) connected in parallel between an input and an output of the programmable load circuit (parallel connection of boost converters between the input and the output), wherein each first sub-circuit comprises: an inductor (La-Ld); a load (each converter shares the load since each converter is connected to the load); a switch (Ta-Td) coupled to the inductor (connection to La-Ld) that is configurable in a first state and a second state (on and off operations of Ta-Td), wherein while the switch is in the first state the inductor is connected to the output through the load (operation of Ta-Td), and wherein while the switch is in the second state a connection is established between the . 	
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2019/0245444) in view of Burstein et al. (US 2009/0189576) and Nene (US 2018/0091059). 	Regarding claim 4, as best understood, Kimura does not disclose that a duty cycle of the periodic switching between the first state and the second state is determined based at least in part on the number of first sub-circuits in the plurality of first sub-circuits. 	Nene discloses (see fig. 1-4) that a duty cycle of a periodic switching between a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kimura to include the features of .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2019/0245444) in view of Burstein et al. (US 2009/0189576) and Zhang et al. (US 2012/0051097). 	Regarding claim 9, as best understood, Kimura does not disclose that the load comprises: a load-bearing sub-circuit inductively connected to a second sub-circuit, wherein the second sub-circuit is connected to the inductor. 	Zhang et al. discloses (see fig. 2) that a load comprises: a load-bearing sub-circuit (secondary side circuit connected to secondary winding of T1) inductively .
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-14 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838